DETAILED ACTION
This Office action is in response to the supplemental amendment filed 8 October 2021. Claims 1-4, 6-10, 12-15, 17-21, and 23-25 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 October 2021 has been entered.
 
Allowable Subject Matter
Claims 1-4, 6-10, 12, and 13 are allowed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-15 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2014/0335877) in view of Andreoli-Fang et al. (US 2017/0265106).
For Claim 14, Roberts teaches an apparatus for a network device, the apparatus comprising: 

a second communication interface for communicating with a wireless network access device (see Figure 1, paragraph 35: wireless links between network entity and access point); 
a storage device comprising information on previously received requests for wired uplink resources of the wired uplink channel (see paragraphs 65, 66: storage device; operations recited in Roberts require storage of requests in order for those requests to be acted on); and 
a control module configured to: 
provide information on granted requests for wired uplink resources to the wireless network access device based on the previously received requests for wired uplink resources of the wired uplink channel via the second communication interface (see Figures 3 and 4: information related to backhaul, granted requests handed down to access point; this is an ongoing process), 
receive a second request for wired resources from the wireless network access device via the second communication interface (see paragraphs 21, 37: wired resources on backhaul; paragraphs 28, 51: second request), 
wherein the second request for wired resources is related to resources of the wired channel (see paragraphs 28, 51); 
wherein the second request for wired resources comprises: information related to a desired quality of service for the transmission of data via the wired channel and information based on a first request (see paragraph 51: class of service, throughput; Figure 4: granting bandwidth; see paragraphs 28, 51: first request)), and 

Though Roberts does teach the UE requesting additional throughput (see paragraph 51), Roberts as applied above is not explicit as to, but in a similar field of endeavor, Andreoli-Fang teaches a network gateway device (see paragraphs 68, 70), the handling of uplink data on the allocated resources (see paragraph 50), and the first request for resources comprises information on an estimated size of the uplink data to be transmitted (see paragraphs 6, 38, 64: BSR includes data size).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to include information about uplink data size as in Andreoli-Fang when requesting bandwidth in the system of Roberts. One of ordinary skill would have been able to do so with the reasonably predictable result of acquiring a grant of the appropriate size.
For Claim 15, Roberts further teaches the apparatus, wherein the control module is configured to receive the data related to the second request for wired resources from the wireless network access device and to forward the data to the network device via the wired channel (see Figure 3, step 310, paragraphs 49, 56: the access point services the UE in accord with the requested grant).  
Roberts as applied above is not explicit as to, but Andreoli-Fang teaches the handling of uplink data on the allocated resources (see paragraph 50).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to transmit uplink about data as in Andreoli-Fang when utilizing granted bandwidth in the system of Roberts. One of ordinary skill would have been able to do so with the reasonably predictable result of providing the requested services.
For Claim 17, Roberts as modified by Andreoli-Fang above further teaches the apparatus, wherein the control module is configured to provide the third request for wired uplink resources based 
For Claim 18, Roberts as modified by Andreoli-Fang above further teaches the apparatus, wherein the second request for wired uplink resources further comprises information related to a desired time resource for the requested wired uplink resources, wherein the control module is configured to provide the third request for wired uplink resources further based on the information related to the desired time resource (see paragraph 49: third request to core includes timing information for starting and ending times of core allocations).  
For Claim 19, Roberts teaches an apparatus for a wireless communication device, the apparatus comprising: 
a wireless communication interface for wirelessly communicating with a wireless network access device (see Figure 1 items 101 and 102: UEs; paragraph 31: communication with AP); and 
a control module configured to: 
transmit a first request for wireless resources to the wireless network access device via the wireless communication interface (see paragraphs 28, 51), 
wherein the first request for wireless resources is associated with data to be transmitted via the wireless network access device and via a wired channel of a network device (see paragraphs 28, 51), 
wherein the first request for wireless resources comprises a desired quality of service for the transmission of the data via the wired channel of the network device (see paragraph 51: class of service).
Though Roberts does teach the UE requesting additional throughput (see paragraph 51), Roberts as applied above is not explicit as to, but in a similar field of endeavor, Andreoli-Fang teaches communicating with a network gateway device (paragraphs 68, 70), and requesting uplink resources, 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to include information about uplink data size as in Andreoli-Fang when requesting bandwidth in the system of Roberts. One of ordinary skill would have been able to do so with the reasonably predictable result of acquiring a grant of the appropriate size.
Roberts as modified by Andreoli-Fang above further teaches the apparatus wherein the control module is configured to receive data flow information from the wireless network access device via the wireless communication interface in response to the potential transmission size information (see paragraph 51: class of service, throughput; Figure 4: granting bandwidth), and 
alter the uplink data to be transmitted to adapt the uplink data to be transmitted to the data flow information (see Figure 4, step 420, paragraph 56).  
For Claim 20, Roberts as modified by Andreoli-Fang above further teaches the apparatus, wherein the control module is configured to receive information related to a grant of the requested wireless uplink resources from the wireless network access device via the wireless communication interface (see paragraph 56, Figure 4: the UE is allocated requested resources), wherein the control module is further configured to transmit the uplink data associated with the first request for wireless uplink resources based on the information related to the grant of the requested wireless uplink resources (see Figure 3, step 310, paragraphs 49, 56: the access point services the UE in accord with the requested grant).  Moreover, Andreoli-Fang explicitly teaches the wireless communication device being provided information related to a grant of the requested wireless uplink resources (see paragraph 50: UE is instructed to transmit).
For Claim 21, Roberts as applied above is not explicit as to, but Andreoli-Fang teaches the apparatus, wherein the information on a potential transmission size comprises a buffer state at the 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a BSR as in Andreoli-Fang when acquiring uplink resources in the apparatus of Roberts and Andreoli-Fang. One of ordinary skill would have been able to do so with the reasonably predictable result of using a known message type for a known purpose.

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2014/0335877) in view of Andreoli-Fang et al. (US 2017/0265106) and Ma et al. (US 7817642).
For Claim 23, Roberts teaches an apparatus for a network device, the apparatus comprising: 
a communication interface for communicating with a network device using a wired uplink channel and a wired downlink channel (see Figure 1, paragraphs 31, 36: core communication), 
wherein the wired uplink channel is suitable for transmitting data from the network device to the network device and wherein the wired downlink channel is suitable for transmitting data from the network device to the network device (see paragraphs 31, 36: data transfer between core and access networks; and 
a control module configured to: 
receive a request for wired resources on the wired channel via the communication interface (see paragraphs 46, 47: backhaul request sent further into core network), 
wherein the request for wired resources on the wired channel comprises: a desired time resource for transmitting using the requested wired uplink resources (see paragraph 49: third request to core includes timing information for starting and ending times of core allocations), and 

Though Roberts does teach requesting additional throughput (see paragraph 51), Roberts as applied above is not explicit as to, but in a similar field of endeavor, Andreoli-Fang teaches communicating with a network gateway device (paragraphs 68, 70), and the request for resources comprising information on an estimated size of the uplink data to be transmitted (see paragraphs 6, 38, 64: BSR includes data size).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to include information about uplink data size as in Andreoli-Fang when requesting bandwidth in the system of Roberts. One of ordinary skill would have been able to do so with the reasonably predictable result of acquiring a grant of the appropriate size.
The references as applied above are not explicit as to, but Ma teaches a request including a desired timeslot for transmitting an uplink data using the requested wired uplink resources wherein the desired timeslot is based on when the network gateway device expects to receive the uplink data (see column 2 lines 39-63, column 3 lines 4-14: request bandwidth prior to the reception of packets to be transmitted; column 7 lines 40-50: anticipate reception of new packets while waiting for grant).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for anticipatory requesting of resources as in Ma when implementing the method of Roberts and Andreoli-Fang. The motivation would be to reduce latency (see column 2 lines 20-35 of Ma).
For Claim 24, Roberts as modified by Andreoli-Fang above further teaches the apparatus, wherein the request for wired uplink resources of the wired uplink channel further  comprises information related to a desired quality of service for a transmission of the uplink data via the wired uplink channel, wherein the control module is configured to grant the request for wired uplink resources on the wired uplink channel further based on the information related to the desired quality of service 
For Claim 25, Roberts as modified by Andreoli-Fang above further teaches the apparatus, wherein the control module is configured to grant the request for wired uplink resources on the wired uplink channel based on the information related to the estimated size of uplink data to be transmitted (see Figures 3 and 4: grants are made).

Response to Arguments
The amendment filed 8 October 2021 has been entered.
Previous rejections of claims 1-4, 6-10, and 12-13 are withdrawn in light of the amendments and persuasive arguments with respect to the rejection of claim 1 under 35 USC 103. Claim 1 and its dependent claims are allowed.
Applicant’s arguments with respect to claim 14 have been fully considered, but are not persuasive. Claims 14, 19, and their respective dependents remain rejected under 35 USC 103. Applicant is reminded that, in the interview of 20 September 2021, the proposed examiner’s amendment did indicate that Claim 14 could not be allowed without amendment.
With regards to whether the prior art teaches enabling “the wireless network access device 100 to estimate, whether there is enough capacity on the shared medium for the data transmissions of the wireless communication device”, it should be noted that such a feature is not claimed. Moreover, the claim requires providing “information on granted requests … based on previously received requests”, but the claim language does not exclude the case of this provision of information being the information exchanged in a previous iteration of the request/grant process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Andreoli-Fang (US 2018/0255557) teaches a system for distributing bulk grants of wired resources. Alimi et al. ("Toward an efficient C-RAN optical fronthaul for the future networks: A tutorial on technologies, requirements, challenges, and solutions", IEEE Communications Surveys & Tutorials, Vol. 20, No. 1.) addresses means of achieving an efficient C-RAN optical fronthaul for future networks. Chapman et al. ("Mobile Backhaul over DOCSIS", 2017 Fall Technical Forum, SCTE-ISBE, NCTA, Cablelabs.) examines issues with using DOCSIS for mobile backhaul technology.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        10/18/2021

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466